Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected integrated photovoltaic panel-water sorption layer system, a method for cooling down a PV panel and Species B directed to a PV panel-water sorption system that has no coved lid, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 26th, 2022
Applicant's election with traverse of 1-9 and 11-13 in the reply filed on May 26th, 2022 is acknowledged.  The traversal is on the ground(s) that the PTO has not carried forward its burden of proof to establish that searching and examining the noted sets of claims would be an undue burden.  In regards to Groups II-III, the examiner finds this argument persuasive.
In regards to Species A & B, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – a cover lid is required; or
Species B – there is no cover lid.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 3 and 14 are objected to under 37 CFR 1.75 as being a substantial duplicate of one another. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, Applicant recites, “water vapor sorption sublayer”.  This term lacks antecedent basis.  Is this the water sorption layer or one of the first water vapor sorption sublayer or substrate sublayer?  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (CN-207117569-U).  Shen is mapped to the English machine translation provided by the EPO website.

In view of Claim 1, Shen discloses an integrated PV panel water sorption layer system comprising (Figure 1): a PV panel having a front face that is configured to receive solar light for generating electrical current (Figure 1, #2 – front face), and a back face that is opposite to the front face (Figure 1, #2 – back face); and an atmospheric water harvesting device attached to the back face of the PV panel (Figure 1, #1 & Page 3, Lines 31-32), wherein the atmospheric water harvesting device is configured to cool down the PV panel by evaporating absorbed atmospheric water based on heat received from the PV panel (Page 5, Lines 37-45).

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (US 2017/0263789 A1).

In view of Claim 1, Simpson teaches an integrated PV panel-water sorption layer system (Figure 1A-B): comprising a PV panel having a front face that is configured to receive solar light for generating electrical current (Figure 1A-B, #6 – top surface), and a back face that is opposite to the front face (Figure 1A-B, #6 – bottom surface), an atmospheric water harvesting device attached to the back face of the PV panel (Figure 1A-B, #10 & Paragraph 0020), wherein the atmospheric water harvesting device is configured to cool down the panel by evaporating absorbed atmospheric water based on heat received from the panel (Figure 1B & Paragraph 0031).

In view of Claim 2, Simpson is relied upon for the reasons given above in addressing Claim 1.  Simpson teaches a water sorption layer formed directly on the back face of the panel (Figure 1A-B, #10), a cover lid that together with the back face of the PV panel form a sealed chamber that retains liquids and solids (Figure 2, #22 & Paragraph 0033), wherein the water sorption layer is placed in the sealed chamber (Figure 2, #24 & Paragraph 0034).

In view of Claim 7, Simpson is relied upon for the reasons given above in addressing Claim 2.  Simpson teaches the water sorption layer includes a hydrogel configured to absorb or adsorb water (Paragraph 0022-0023).

In view of Claim 8, Simpson is relied upon for the reasons given above in addressing Claim 2.  Simpson teaches the water sorption layer may include a first water vapor sorption sublayer (dense silicon or gel layer) and a substrate sublayer that is configured to support the water vapor sorption layer (Paragraph 0023 – additional coatings).

In view of Claim 9, Simpson is relied upon for the reasons given above in addressing Claim 8.  Simpson teaches the water vapor sorption sublayer includes a solid-state porous material (Paragraph 0023), deliquescent salt (Paragraph 0049), hygroscopic polymer and ionic liquid (Paragraph 0022 & 0049). 


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menard et al. (US 2013/0036909 A1).

In view of Claim 1, Menard et al. teaches an integrated PV panel-water sorption layer system (Figure 6) comprising a PV panel having a front face that is configured to receive solar light for generating electrical current and a back face that is opposite to the front face (Figure 6, #22); and an atmospheric water harvesting device attached tot eh back face of the PV panel (Paragraph 0030), wherein the atmospheric water harvesting device is configured to cool down the PV panel by evaporating absorbed atmospheric water based on heat received from the PV panel (Figure 6, #21 & Paragraph 0067).



Allowable Subject Matter
Claims 3-6, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726